Citation Nr: 1131348	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-36 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease, secondary to a service-connected right knee disability.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the St. Louis, Missouri, VA Regional Office (RO).  

This case has previously come before the Board.  In April 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent and probative evidence tending to establish left knee degenerative joint disease is proximately due to or the result of service-connected right knee anterior cruciate ligament (ACL) deficiency and meniscal tears with associated arthritis.  


CONCLUSION OF LAW

Left knee degenerative joint disease is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria & Analysis

The Veteran asserts entitlement to service connection for a left knee disorder secondary to a service-connected right knee disability.  Having considered the evidence, a finding in favor of service connection on a secondary basis is supportable.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces. 38 C.F.R. §§ 3.303, 3.304 (2010).  Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2009).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As reflected in correspondence from the Veteran's representative, received in March 2009, the Veteran asserts his service-connected right knee disability causes increased stress on the left knee.  The Board notes that while VA treatment records, dated in 1999, note he injured his left knee as a result of his right knee giving out upon dismounting his horse, in May 2009, the Veteran reported having injured his left knee as a result of his right knee giving out while mounting the third step of the corral panel to his horses.  Regardless, the issue is whether a left knee disability is proximately due to or the result of the service-connected right knee disability.  The Board notes that a January 2006 rating decision shows the Veteran is service-connected for right knee anterior cruciate ligament (ACL) deficiency and meniscal tears with a history of reconstructive surgery, and degenerative arthritis, associated with a history of reconstructive surgery and a history of a right distal fibular fracture, as well as lumbar and cervical spine degenerative arthritis associated with the service-connected right knee disability.  

In this case, there is both positive and negative evidence in regard to a determination.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board notes that while the January 2006 VA examiner opined that it was less than likely that left knee degenerative joint disease is related to the service-connected right knee disability, noting review of the claims file and an initial left knee ACL tear five to six years earlier, with reinjury 16 months prior to the examination, an August 1995 VA record notes right leg length discrepancy secondary to a right tibial osteotomy in February 1993, and a shoe lift was prescribed; a November 1995 record reflects left knee complaints, and a large osteochondroma of the femur was noted on x-ray examination; and an October 1996 VA record reflects assessments of degenerative joint disease of the left knee.  An opinion based upon an inaccurate factual basis is of diminished probative value, if any.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

In addition, while the September 2009 VA examiner opined that, "the left knee condition is less likely as not due to his right knee service connected disability", a rationale for the opinion was not provided.   A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data); Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (holding that medical opinions based on speculation are entitled to little, if any, probative value).  

Against this background are February 2005 VA treatment records noting magnetic resonance imaging (MRI) showed left knee meniscus tear and ACL tear, and that he had been seen the previous month in orthopedics for left knee arthritis.  The record further reflects that the doctor attributed the Veteran's symptoms to degenerative changes and the chronic ACL-deficient right knee.  The Board notes that when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms, and his report of left knee injury is not inconsistent with the history noted in the July 2005 private orthopedic report in which it was noted that x-ray examination of the left knee showed degenerative changes of the left knee consistent with ACL insufficiency.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  

In this case, the Board has accorded more probative value to the more contemporaneous February 2005 VA opinion.  The opinion is based on objective findings and reliable principles, is not inconsistent with the July 2005 private report, and is supported by the Veteran's credible statements.  Having resolved all doubt in the Veteran's favor, a finding in favor of service connection for left knee degenerative joint disease secondary to the service-connected right knee disability is supportable.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for left knee generative joint disease is granted.  


REMAND

The Veteran asserts entitlement to a TDIU.  In light of the grant herein of service connection for left knee degenerative joint disease, as well as the VA vocational rehabilitation records associate with the claims file following the Board's April 2009 remand and reflecting employment limitations due to the right knee and a right total knee revision in November 2009, the Board finds an opinion should be obtained as to whether as a result of service-connected disability, the Veteran is unable to maintain substantially gainful employment.  

The Board notes that VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The question in a total rating case based upon individual unemployability due to service-connected disability is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Following implementation of the grant of service connection for left knee degenerative joint disease, schedule the Veteran for a VA examination to determine whether, as a result of the service-connected disabilities, the Veteran is unable to maintain substantially gainful employment.  The examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the veteran's service connected disabilities preclude him from obtaining and retaining substantially gainful employment in light of his educational and occupational background.  A complete rationale should accompany all opinions provided.

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


